DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed December 16, 2020. Claims 6-20 are still pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (US 2018/0132141, hereinafter Huang-Fu) in view of Kolekar et al. (US 2019/0349765, hereinafter Kolekar).
Regarding claim 6, Huang-Fu teaches a new radio (NR) access network of handling a connection (FIG. 6, 5GS network 602 including NG RAN 603), comprising: 
a storage device; and a processing circuit, coupled to the storage device, wherein the storage device stores instructions (FIG. 6, 5GS network 602 including NG RAN 603 and 5GC 604 inherently includes at least a processing circuit and a storage device), and the processing circuit is configured to execute the instructions of: 
receiving a first message from a first communication device (UE 601 currently connected to 5GS and sends a MO call SIP invite – FIG. 6, par [0035]. It is understood the MO message is sent via NG RAN 503 of 5GS 602) ; and 
transmitting {a radio resource control (RRC)} message redirecting the first communication device to a long term evolution (LTE) network to the first communication device according to a network interface message from a NR network node (In step 651, 5GC 604 sends out a handover command, which is forwarded to UE 501 by NG RAN 603  – par [0035], [0036]. Handover command sent by 5GC 604 corresponds to “network interface message” and the message forwarded to UE 501 by NG RAN 503 corresponds to the message that redirects the UE.  EPS including E-UTRAN and EPC is LTE/4G network - par [0022], [0003]), when the first message is for initiating a first internet protocol (IP) multimedia subsystem (IMS) service (MO message is a call message to IMS to start a voice call – par [0035], [0036]) wherein the network interface message triggers  the NR radio access network to redirect the first communication device to the LTE network for the first IMS service (5GC 604 sends out  forwarded to UE 501 by NG RAN 603  – par [0035], [0036]. Handover command sent by 5GC 604 corresponds to “network interface message”);
{wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message}
Huang-Fu fails to teach transmitting a radio resource control (RRC) message redirecting the first communication device to [another] network, wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message.
However, the Examiner submits such feature is well known in the art. RRC messages with redirection have been implemented in 4G networks. It would be obvious to implement such features in next generation networks such as NR. Particularly, Kolekar discloses is 5G eNB /gNB sends RRCConnectionRelease message from with redirection to another network (par [0024]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features transmitting a radio resource control (RRC) message redirecting the first communication device to [another] network, wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message, as demonstrated by Kolekar, in Huang-Fu to facilitate handover between different RATs including newer generation networks without having to redesign a completely new protocol.
	Regarding claim 7, Huang-Fu in view of Kolekar teaches claim 6 and further teaches not transmitting the RRC message to the first communication device, when the first message is not for initiating the first IMS service (when the message is attach/registration area update, no handover message is required – FIG. 4). 
	Regarding claim 10, Huang-Fu in view of Kolekar teaches claim 6 and further teaches wherein the first message comprises a first NR RRC message, a first NR NAS message or a first IMS message, and the RRC message comprises a NR handover command (hand over command is sent - par [0036]). 
Regarding claim 12, Huang-Fu teaches a communication device of handling a connection, comprising: a storage device; and a processing circuit, coupled to the storage device, wherein the storage device stores instructions (UE 601 – FIG. 6. UE inherently includes at least a processing circuit and a storage device), and the processing circuit is configured to execute the instructions of:
transmitting a first message to a new radio (NR) radio access network (UE 601 currently connected to 5GS and sends a MO call SIP invite – FIG. 6, par [0035]. It is understood the MO message is sent via NG RAN 503 of 5GS 602); 
receiving {a radio resource control (RRC)} message redirecting the communication device to a long term evolution (LTE) network from the NR radio access network, wherein the first message is for initiating a first internet protocol (IP) multimedia subsystem (IMS) service (UE 601 currently connected to 5GS and sends a MO call SIP invite – FIG. 6, par [0035]. MO message is a call message to IMS to start a voice call – par [0035], [0036]) wherein the {RRC} message is for responding to the first message (5GS determines EPS fallback is required and sends handover command to UE 601 – par [0035], [0036]. EPS including E-UTRAN and EPC is LTE/4G network - par [0022], [0003]);
connecting to the LTE network according to the RRC message (UE moves to E-UTRAN target cell and performs TAU/ATTAQCH procedure – FIG. 6, par [0036]); and 
transmitting at least one IMS service packet to the LTE network, after connecting to the LTE network (UE performs voice call setup through IMS server in E-UTRAN – par [0036]) wherein the {RRC} message is transmitted by the NR access network according to a network interface message from a NR network node, wherein the network interface message triggers the NR access network to redirect the communication device to the LTE network for the first IMS service (In step 651, 5GC 604 sends out a handover command, which is forwarded to UE 501 by NG RAN 603  – par [0035], [0036]. Handover command sent by 5GC 604 corresponds to “network interface message” and the message forwarded to 
{wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message}
Huang-Fu fails to teach receiving a radio resource control (RRC) message redirecting the first communication device to [another] network, wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message.
However, the Examiner submits such feature is well known in the art. RRC messages with redirection have been implemented in 4G networks. It would be obvious to implement such features in next generation networks such as NR. Particularly, Kolekar discloses is 5G eNB /gNB sends RRCConnectionRelease message from with redirection to another network (par [0024]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features transmitting a radio resource control (RRC) message redirecting the first communication device to [another] network, wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message, as demonstrated by Kolekar, in Huang-Fu to facilitate handover between different RATs including newer generation networks without having to redesign a completely new protocol.
Regarding claim 14, Huang-Fu in view of Kolekar teaches 12 and further teaches wherein the instructions further comprise: performing a NR registration procedure with the NR radio access network, before transmitting the first message to the NR radio access network (In step 412, UE 401 attaches to the network or performs non-periodic registration area update – FIG. 4, par [0031]). 
Regarding claim 15, Huang-Fu in view of Kolekar teaches 12 and further teaches wherein the instructions further comprise: performing a tracking (UE 601 performs tracking area update (TAU) procedure – par [0036]).
Regarding claim 16, Huang-Fu teaches a method for a new radio (NR) base station (BS) (FIG. 6, 5GS network 602 including NG RAN 603. NG RAN includes a base station 103 serving UE – par [0024]), comprising: 
receiving a first message from a first communication device (UE 601 currently connected to 5GS and sends a MO call SIP invite – FIG. 6, par [0035]. It is understood the MO message is sent via NG RAN 503 of 5GS 602); and 
transmitting {a radio resource control (RRC)} message redirecting the first communication device to a long term evolution (LTE) network to the first communication device according to a network interface message from a NR network node (In step 651, 5GC 604 sends out a handover command, which is forwarded to UE 501 by NG RAN 603  – par [0035], [0036]. Handover command sent by 5GC 604 corresponds to “network interface message” and the message forwarded to UE 501 by NG RAN 503 corresponds to the message that redirects the UE.  EPS including E-UTRAN and EPC is LTE/4G network - par [0022], [0003]), when the first message is for initiating a first internet protocol (IP) multimedia subsystem (IMS) service (MO message is a call message to IMS to start a voice call – par [0035], [0036]), wherein the network interface message triggers the NR radio access network to redirect the first communication device to the LTE network for the first IMS service (5GC 604 sends out a handover command, which is forwarded to UE 501 by NG RAN 603  – par [0035], [0036]. Handover command sent by 5GC 604 corresponds to “network interface message” and the message forwarded to UE 501 by NG RAN 503 corresponds to the message that redirects the UE).
{wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message}
Huang-Fu fails to teach transmitting a radio resource control (RRC) message redirecting the first communication device to [another] network, wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features transmitting a radio resource control (RRC) message redirecting the first communication device to [another] network, wherein the RRC message comprises a NR RRCConnectionReject message or a NR RRCConnectionRelease message, as demonstrated by Kolekar, in Huang-Fu to facilitate handover between different RATs including newer generation networks without having to redesign a completely new protocol.
Regarding claim 17, Huang-Fu in view of Futaki teaches claim 16 and further teaches not transmitting the RRC message to the first communication device, when the first message is not for initiating the first IMS service (when the message is attach/registration area update, no handover message is required – FIG. 4). 
Regarding claim 20, Huang-Fu in view of Futaki teaches claim 16 and further teaches wherein the first message comprises a first NR RRC message, a first NR NAS message or a first IMS message, and the RRC message comprises a NR handover command comprising a first LTE RRCConnectionReconfiguration message configuring a LTE cell of the LTE network (hand over command is sent - par [0036]). 
However Futaki teaches wherein the first message comprises a first NR RRC message, a first NR NAS message or a first IMS message, and the RRC message comprises a NR handover command comprising a first LTE RRCConnectionReconfiguration message configuring a LTE cell of the LTE network (par [0193]).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Futaki et al. (US 2019/0058997, hereinafter Futaki.)
Regarding claim 11, Huang-Fu in view of Kolekar teaches claim 10 but fails to teach wherein the NR handover command comprises a first LTE RRCConnectionReconfiguration message configuring a LTE cell of the LTE network. 
However Futaki teaches wherein the NR handover command comprises a first LTE RRCConnectionReconfiguration message configuring a LTE cell of the LTE network (par [0193]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Futaki in Huang-Fu to support handover of a radio terminal between different Radio Access Technologies (RATs).

Claims 8, 9, 13, 18 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu in view of Kolekar and further in view of Carames et al.(US 2018/0084468, hereinafter Carames).
Regarding claim 8, Huang-Fu in view of Kolekar teaches claim 6 but fails to teach wherein the instructions further comprise: receiving a second message from the first communication device or a second communication device; and not transmitting the RRC message to the first communication device when the second message is for initiating a second IMS service, wherein the second IMS service comprises an IMS short message service or an IMS supplementary service. 
However, Carames teaches wherein the instructions further comprise: receiving a second message from the first communication device or a second communication device; and not transmitting the RRC message to the first communication device when the second message is for initiating a second IMS service, wherein the second IMS service comprises an IMS short message service or an IMS supplementary service (UE may send a request, via the base station of the VPMN, to register to use a network service (e.g., an IMS service, such as VoLTE, SMS, or the like) – par [0012]. In this case, service management device 240 may permit access to the first IMS service and may deny access to the second IMS service by transmitting information via PGW 235 that indicates that the IMS PDN connection is accepted but limits registration to the first IMS service (e.g., SMS). Once the IMS PDN connection request is accepted, UE 205 may access the first service (e.g., SMS), but not the second service (e.g., VoLTE) – par [0063]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Carames in Huang-Fu to improve a user experience (par [0059]).
Regarding claim 9, Huang-Fu in view of Kolekar teaches claim 8 but fails to teach wherein the second message comprises a second NR RRC message, a second NR Non Access Stratum (NAS) message or a second IMS message. 
However, Carames teaches wherein the second message comprises a second NR RRC message, a second NR Non Access Stratum (NAS) message or a second IMS message (UE may send a request, via the base station of the VPMN, to register to use a network service (e.g., an IMS service, such as VoLTE, SMS, or the like) – par [0012]. In this case, service management device 240 may permit access to the first IMS service and may deny access to the second IMS service by transmitting information via PGW 235 that indicates that the IMS PDN connection is accepted but limits registration to the first IMS service (e.g., SMS). Once the IMS PDN connection request is accepted, UE 205 may access the first service (e.g., SMS), but not the second service (e.g., VoLTE) – par [0063]). 

Regarding claim 13, Huang-Fu in view of Kolekar teaches claim 12 but fails to teach wherein the instructions further comprise: transmitting a second message to the NR radio access network, wherein the second message is for initiating a second IMS service comprising an IMS short message service or an IMS supplementary service. 
However, Carames teaches wherein the instructions further comprise: transmitting a second message to the NR radio access network, wherein the second message is for initiating a second IMS service comprising an IMS short message service or an IMS supplementary service (UE may send a request, via the base station of the VPMN, to register to use a network service (e.g., an IMS service, such as VoLTE, SMS, or the like) – par [0012]. In this case, service management device 240 may permit access to the first IMS service and may deny access to the second IMS service by transmitting information via PGW 235 that indicates that the IMS PDN connection is accepted but limits registration to the first IMS service (e.g., SMS). Once the IMS PDN connection request is accepted, UE 205 may access the first service (e.g., SMS), but not the second service (e.g., VoLTE) – par [0063]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Carames in Huang-Fu to improve a user experience (par [0059]).
Regarding claim 18, Huang-Fu in view of Kolekar teaches claim 16 but fails to teach receiving a second message from the first communication device or a second communication device; and not transmitting the RRC message to the first communication device when the second message is for initiating a second IMS service, wherein the second IMS service comprises an IMS short message service or an IMS supplementary service. 
wherein the instructions further comprise: receiving a second message from the first communication device or a second communication device; and not transmitting the RRC message to the first communication device when the second message is for initiating a second IMS service, wherein the second IMS service comprises an IMS short message service or an IMS supplementary service (UE may send a request, via the base station of the VPMN, to register to use a network service (e.g., an IMS service, such as VoLTE, SMS, or the like) – par [0012]. In this case, service management device 240 may permit access to the first IMS service and may deny access to the second IMS service by transmitting information via PGW 235 that indicates that the IMS PDN connection is accepted but limits registration to the first IMS service (e.g., SMS). Once the IMS PDN connection request is accepted, UE 205 may access the first service (e.g., SMS), but not the second service (e.g., VoLTE) – par [0063]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Carames in Huang-Fu to improve a user experience (par [0059]).
Regarding claim 19, Huang-Fu in view of Kolekar teaches claim 18 but fails to teach wherein the second message comprises a second NR RRC message, a second NR Non Access Stratum (NAS) message or a second IMS message. 
However, Carames teaches wherein the second message comprises a second NR RRC message, a second NR Non Access Stratum (NAS) message or a second IMS message (UE may send a request, via the base station of the VPMN, to register to use a network service (e.g., an IMS service, such as VoLTE, SMS, or the like) – par [0012]. In this case, service management device 240 may permit access to the first IMS service and may deny access to the second IMS service by transmitting information via PGW 235 that indicates that the IMS PDN connection is accepted but limits registration to the first IMS service  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Carames in Huang-Fu to improve a user experience (par [0059]).

Response to Arguments
Applicant’s arguments with respect to claims 6-20 have been considered but are moot in view of new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642